Citation Nr: 1720176	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-11 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for a duodenal ulcer in excess of 20 percent.

2.  Entitlement to an increased disability rating (or evaluation) for right total knee arthroplasty in excess of 30 percent from June 1, 2014 to August 11, 2016.

3.  Entitlement to an increased disability rating (or evaluation) for right knee residual scars associated with right total knee arthroplasty in excess of 0 percent (noncompensable) from April 13, 2015.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).

5.   Entitlement to an increased disability rating (or evaluation) for left knee degenerative joint disease (DJD) and patellofemoral syndrome in excess of 10 percent.

6.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss, and if so, whether service connection is warranted.

7.  Whether new and material evidence has been received to reopen service connection for tinnitus, and if so, whether service connection is warranted.

8.  Whether new and material evidence has been received to reopen service connection for prostate cancer, including as due to herbicide exposure or exposure to contaminated water at Camp Lejeune, and if so, whether service connection is warranted.

9.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, and if so, whether service connection is warranted.

10.  Whether new and material evidence has been received to reopen service connection for a right shoulder disorder, including as due to service-connected orthopedic disabilities, and if so, whether service connection is warranted.

11.  Whether new and material evidence has been received to reopen service connection for a left shoulder disorder, including as due to service-connected orthopedic disabilities, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1972 to November 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from August 2011, September 2015, and June 2016 rating decisions of the RO in Roanoke, Virginia.

In February 2017, the Veteran testified at a Board videoconference hearing at the RO in Roanoke, Virginia, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  

A veteran may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  At the February 2017 Board hearing, the Veteran confirmed that he was only seeking an increased disability rating for the right total knee arthroplasty in excess of 30 percent for the time period (or "stage") from June 1, 2014 to August 11, 2016, and an increased (compensable) disability rating for right knee residual scars associated with right total knee arthroplasty from April 13, 2015.  As such, these are the only time periods that will be addressed in the decision below as to these rating issues.

The issues of an increased disability rating (or evaluation) for a duodenal ulcer in excess of 20 percent, entitlement to a TDIU, an increased disability rating (or evaluation) for left knee degenerative joint disease (DJD) and patellofemoral syndrome in excess of 10 percent, and whether new and material evidence has been received to reopen the issues of service connection for bilateral hearing loss, tinnitus, an acquired psychiatric disorder, prostate cancer, and right and left shoulder disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From June 1, 2014 to August 11, 2016, the Veteran's service-connected right total knee arthroplasty (total knee replacement) more nearly approximated chronic residuals consisting of severe painful motion or weakness in the affected extremity.

2.  From April 13, 2015, the Veteran's service-connected right knee residual scars more nearly approximated five painful scars that were not unstable or deep, did not result in any additional disability, or and did not have an area or areas of 144 square inches (929 square centimeters) or greater. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, for the rating period from June 1, 2014 to August 11, 2016, the criteria for an increased disability rating of 60 percent for right total knee arthroplasty have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).

2.  Resolving all reasonable doubt in favor of the Veteran, for the rating period from April 13, 2015, the criteria for an increased disability rating of 30 percent for right knee residual scars have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7800-7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the instant decision, the Board is remanding multiple issues on appeal.  Further discussion of VA's duties to notify and to assist as to those issues is unnecessary at this time.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In September 2009, VA issued the Veteran a VCAA notice that informed of the evidence generally needed to support a claim for an increased disability rating, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The September 2009 VCAA notice was issued to the Veteran prior to the August 2011 rating decision first addressing the right knee rating issues.  The right knee increased disability rating issues were readjudicated in the April 2012 statement of the case (SOC), and the June 2016 and November 2016 supplemental statements of the case (SSOC).  For these reasons, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded VA knee and scar examinations during the relevant periods on appeal.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that the claims file was not reviewed by all of the VA examiners; however, review of the claims file is not required in all cases for purposes of assessing the disability and making findings towards determining whether higher disability ratings are warranted, provided the examiner otherwise obtains and relies on an accurate history of the disability.  In this case, the reports reflect that necessary testing was conducted, all relevant questions were answered, and the VA examiners relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  

All relevant documentation, including Social Security Administration (SSA) documentation and VA and private treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the appeal for an increased disability rating (or evaluation) for right total knee arthroplasty in excess of 30 percent from June 1, 2014 to August 11, 2016, and an increased disability rating (or evaluation) for right knee residual scars associated with right total knee arthroplasty in excess of 0 percent (noncompensable) from April 13, 2015.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Disability Rating Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disabilities.  VA's General Counsel interpreted that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban at 262.  In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2016).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Right Knee Replacement Rating From June 1, 2014 to August 11, 2016

The Veteran underwent right knee arthroscopic surgery on November 28, 2012.  In a June 2014 rating decision, the RO granted a temporary total 100 percent disability rating for the right knee replacement until June 1, 2014, at which point a disability rating of 30 percent was assigned.  After additional development, in a November 2016 rating decision, the RO granted an increased rating of 60 percent for the service-connected right knee replacement.  The Veteran argues that the right knee symptoms have been the same since surgery; therefore, a 60 percent disability rating was warranted from June 1, 2014 to the present.  

Having reviewed all the relevant evidence of record, lay and medical, the Board finds that, from June 1, 2014 to August 11, 2016, the Veteran's service-connected right total knee arthroplasty more nearly approximated chronic residuals consisting of severe painful motion or weakness in the effected extremity, warranting the assignment of a 60 percent disability rating.

Diagnostic Code 5055 provides a total rating (100 percent) for one year following prosthetic replacement of a knee joint.  Once any applicable total rating period has elapsed, as is the case here, under Diagnostic Code 5055 a 30 percent rating is to be assigned where there are intermediate degrees of residual weakness, pain, or limitation of motion rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is to be assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The minimum rating that may be assigned for a prosthetic knee is 30 percent.  Following the assignment of a total disability rating, the maximum schedular rating that can be assigned under Diagnostic Code 5055 is 60 percent.  

In the instant decision, the Board grants the maximum 60 percent disability rating for right knee replacement for the entire relevant rating period on appeal (June 1, 2014 to August 11, 2016).  Under the amputation rule of 38 C.F.R. § 4.68 (2016), the combined rating for disabilities of an extremity shall not exceed the rating provided for amputation of that extremity at the elective level.  In other words, the combined rating for the Veteran's right leg/knee disabilities cannot exceed the evaluation provided for an above the knee amputation of the leg.  Amputation of the leg above the knee is evaluated as 60 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5162-5164.  As such, the Board need not consider whether any separate compensable ratings are warranted as the maximum possible benefit is being awarded in the instant decision.

The Veteran received a VA knee examination on August 11, 2016.  At that time, the Veteran reported flare-ups of pain in the right knee and being limited in the ability to walk due to constant falling.  Upon examination, the observed symptomatology of the right knee replacement consisted of chronic residuals resulting in severe painful motion or weakness.  It was noted that the Veteran consistently used a brace and cane to assist with walking.  At the conclusion of the examination, the VA examiner opined that the disability would impair physical activities such as running, jumping, climbing, exercising, walking long distances, and prolonged standing.

At the February 2017 Board videoconference hearing, the Veteran credibly testified that the right knee symptoms observed by the VA examiner in August 2016, were the same symptoms that have been present since the total right knee replacement surgery.  Such symptoms included chronic pain and weakness, the need to use a cane to walk, and constant danger of falling.  The Veteran's testimony is supported by multiple VA treatment records covering the period on appeal, including an August 2014 X-ray report reflecting that the Veteran was experiencing pain in the right knee after replacement.  Further, in a subsequent November 2015 VA mental health treatment record, the Veteran conveyed that the knee pain was so bad that it was the biggest trigger to drinking alcohol.

The Board notes that a VA examiner found that the Veteran only had intermediate degrees of residual weakness, pain, or limitation of motion in April 2015; however, after reviewing all the other evidence of record, the Board finds that this evidence is outweighed by the other relevant evidence of record, including VA treatment records and the Veteran's credible testimony.

After a review of all the evidence, both lay and medical, for the rating period on appeal from June 1, 2014 to August 11, 2016, the Board finds that the Veteran's service-connected right total knee arthroplasty (total knee replacement) more nearly approximated chronic residuals consisting of severe painful motion or weakness in the effected extremity.  As such, the criteria for an increased disability rating of 60 percent for right total knee arthroplasty (right knee replacement) have been met.  
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5055.  As the Veteran has specifically limited the time period on appeal to June 1, 2014 to August 11, 2016, and as the grant of a 60 percent disability rating for this period is both the maximum under Diagnostic Code 5055 and the maximum under the amputation rule, there is no other question of law or fact for the Board to address as to the right knee rating issue (other than the scar rating addressed below).  See 38 U.S.C.A. § 7104 (West 2014) (Board's jurisdiction is limited to actual questions of law or fact); 38 C.F.R. § 20.204 (2016) (providing that an appellant may withdraw an issue on appeal).

Right Knee Residual Scarring Rating from April 13, 2015

The Veteran was service connected for residual scarring of the right knee in a September 2015 rating decision.  An initial noncompensable (0 percent) disability was assigned with an effective date of April 13, 2015.  In a subsequent June 2016 rating decision, the RO granted an earlier effective date of January 2, 2013, and assigned a 30 percent disability rating from January 2, 2013 to April 13, 2015, for five painful scars on the right knee.  The Veteran argues that a 30 percent disability rating is warranted from April 13, 2015 to the present, as the scars continue to be painful.    

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. centimeters (cm.)) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating.  A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) will be assigned a 20 percent rating.  A scar in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) will be assigned a 30 percent rating.  A scar in an area or areas of at least 144 square inches (929 sq. cm.) or greater will be assigned a 40 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2016).

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2016).

One or two scars that are unstable or painful will be assigned a 10 percent rating.  Three or four scars that are unstable or painful will be assigned a 20 percent rating.  Five or more scars that are unstable or painful will be assigned a 30 percent rating.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

Any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).

Per the report of a January 2013 VA knee examination, the Veteran had one or more scars that were either painful, unstable, and/or had a total area of 30 sq. cm. or greater.  As such, the Veteran underwent a corresponding January 2013 VA scar examination.  Per the examination report, the Veteran had residual scars from multiple knee surgeries.  Upon examination, the Veteran was observed to have five right knee scars that the Veteran advanced to be painful.  Specifically, the Veteran conveyed that the level of pain was 10 out of 10 on the pain scale.  Two of the scars were linear and the other three were non-liner and superficial.  None of the scars were deep or unstable, and they did not result in limitation of function.  Further, the overall surface area of the scars was less than 144 sq. inches.

At the February 2017 Board videoconference hearing, the Veteran credibly testified that the scars had not healed and continued to be painful.  The Board notes that the Veteran received a VA scar examination in April 2015, at which time the VA examiner stated that the Veteran's scars were not painful; however, at the February 2017 Board videoconference hearing, the Veteran testified that the VA examiner failed to ask about pain related to the scarring.  Considering all the other evidence of record, the Board finds that the April 2015 VA scar examination was likely inaccurate, and that the Veteran has had painful right knee scars since at least January 2013 to the present.

The Board also notes that the VA examiner at the April 2015 VA scar examination found that the Veteran only had three right knee scars.  The VA examiner did not address why there were two less right knee scars upon examination in April 2015 than there were in January 2013.  As the evidence is in relative equipoise as to the number of scars on the Veteran's right knee, the Board finds that the Veteran has five residual right knee scars.

Having reviewed all the evidence of record, both lay and medical, and resolving all reasonable doubt in favor of the Veteran, the Board finds that for the relevant rating period on appeal from April 13, 2015, the service-connected right knee residual scars more nearly approximated five painful scars that were not unstable, deep, resulted in any additional disability, or had an area or areas of 144 square inches (929 sq. cm.) or greater.  As such, resolving all reasonable doubt in favor of the Veteran, the evidence reflects that for the entire relevant rating period, which includes the period from April 13, 2015, the Veteran's right knee scarring manifested as a five painful scars, which warrants a 30 percent disability rating under Diagnostic Code 7804.  38 C.F.R. §§ 4.3, 4.7, 4.124a.  As the scars were not deep, unstable, or resulted in additional disability, a rating in excess of 30 percent is not warranted.   

Extraschedular Referral Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected right total knee arthroplasty and right knee scarring.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, as to the right total knee arthroplasty, the right knee disability manifested primarily as chronic residuals consisting of severe painful motion or weakness in the effected extremity, increased risk of falling, difficulty standing and walking, and difficulty performing a number of physical activities and exercises.  The Board notes that the rating criteria under Diagnostic Code 5055 specifically contemplate a wide range of chronic residual symptoms, including pain and weakness.  Additionally, as to the right knee scaring, the only symptom of the right knee scarring was pain, which is explicitly contemplated by Diagnostic Code 7804.

Further, the functional limitations imposed by the Veteran's right knee replacement, including difficulty standing, walking, and exercising, are primarily the result of the right knee pain and weakness, including flare-ups, caused by engaging in these activities; therefore, consistent with DeLuca and Diagnostic Code 5055, the effects of the Veteran's right knee pain and associated limitations on daily life are specifically contemplated by the schedular criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055; DeLuca, 8 Vet. App. 202.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

Comparing the Veteran's disability level and symptomatology of the right total knee arthroplasty and right knee scarring to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate.  Absent any exceptional factors associated with the right knee, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed below.


ORDER

An increased disability rating of 60 percent from June 1, 2014 to August 11, 2016, for the service-connected right total knee arthroplasty is granted.

An increased disability rating of 30 percent, but no higher, from April 13, 2015, for the service-connected right knee residual scarring is granted.



REMAND

Duodenal Ulcer Disability Rating

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pursuant to Diagnostic Code 7305, disability ratings of 40 or 60 percent may be warranted for a duodenal ulcer when anemia is present.  38 C.F.R. § 4.114 (2016).  The Veteran's service-connected duodenal ulcer is currently rated as 20 percent disabling, which does not consider manifestations of anemia.  The Veteran last received a VA ulcer examination in August 2016.  At that time no anemia was noted.  Multiple subsequent VA treatment records, including a January 2017 VA treatment record, have reported episodes of anemia.  As the evidence of record indicates that the Veteran's service-connected duodenal ulcer may have worsened since the August 2016 VA ulcer examination, remand for a new VA ulcer examination is necessary.

TDIU  

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed.  
38 C.F.R. § 4.16(a), (b) (2016).

Social Security Administration (SSA) records reflect that the Veteran was found to be disabled based upon a combination of service-connected and non-service-connected disabilities.  At the February 2017 Board videoconference hearing, the Veteran testified to not working since 2008.  Further, the Veteran's last place of employment was at an airport working a job that involved a lot of walking.  Considering the Veteran's significant knee problems, it is unclear from the record what, if any, job for which the Veteran may be qualified at this time.

After reviewing all the evidence of record, both lay and medical, the Board finds that there is insufficient evidence to determine whether the service-connected disabilities alone are severe enough to warrant a TDIU.  For these reasons, a VA examination may assist the Board in its determination as to whether the Veteran's service-connected disabilities preclude substantially gainful employment.

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records not already associated with the record.  Further, the AOJ should obtain any outstanding VA treatment records for the period from April 2017. 

Board Videoconference Hearing

The RO issued a SOC on a number of issues in June 2016.  In July 2016, the Veteran subsequently filed a timely substantive appeal, via VA Form 9.  The Veteran specifically requested that a hearing before the Board be scheduled to address the issues appealed.  To date, the Veteran has not received a hearing on the appealed issues of an increased disability rating (or evaluation) for left knee degenerative joint disease (DJD) and patellofemoral syndrome in excess of 10 percent, and whether new and material evidence has been received to reopen the issues of service connection for bilateral hearing loss, tinnitus, an acquired psychiatric disorder, prostate cancer, and right and left shoulder disorders.

As the Veteran has not yet been scheduled for a hearing before the Board on these issues, the Board finds remand necessary to schedule the Veteran for a Board videoconference hearing.  The Board notes that in the VA Form 9 the Veteran requested a Central Office hearing; however, the Veteran's most recent hearing was a Board videoconference hearing.  As such, the Board finds that the Veteran, in fact, was requesting a Board videoconference hearing on these issues.  Because the RO schedules videoconference hearings, a remand of the issues on appeal to the RO is warranted to schedule the Veteran for a Board videoconference hearing.

Accordingly, the issues of an increased disability rating (or evaluation) for a duodenal ulcer in excess of 20 percent, entitlement to a TDIU, an increased disability rating (or evaluation) for left knee degenerative joint disease (DJD) and patellofemoral syndrome in excess of 10 percent, and whether new and material evidence has been received to reopen the issues of service connection for bilateral hearing loss, tinnitus, an acquired psychiatric disorder, prostate cancer, and right and left shoulder disorders are REMANDED for the following action:

1.  Contact the Veteran and request information as to any outstanding private treatment records for all service-connected disabilities.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's service-connected disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's service-connected disabilities, not already of record, for the period from April 2017.

3.  Schedule a VA duodenal ulcer examination to assist in determining the current level of severity of the service connected duodenal ulcer.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

The VA examiner should report the extent of the duodenal ulcer symptomatology in accordance with VA rating criteria.  In particular, the VA examiner should address the reports of anemia in the Veteran's VA treatment records and discuss whether such anemia is related to the service-connected duodenal ulcer and, if so, to what extent and severity.

4.  Ask a VA vocational or similar occupational specialist to evaluate the effect of all the service-connected disabilities on the Veteran's employability (the ability to obtain or maintain substantially gainful employment).  Specifically, the VA examiner is directed to assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities. 

The opinion should address whether the Veteran's service-connected disabilities alone are so disabling as to render him unable to perform physical and/or sedentary work.  

A medical, educational, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

5.  Then, readjudicate the issues of an increased disability rating (or evaluation) for a duodenal ulcer in excess of 20 percent and entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

6.  At the earliest available opportunity, the RO should schedule a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, DC, as to the issues of an increased disability rating (or evaluation) for left knee degenerative joint disease (DJD) and patellofemoral syndrome in excess of 10 percent, and whether new and material evidence has been received to reopen the issues of service connection for bilateral hearing loss, tinnitus, an acquired psychiatric disorder, prostate cancer, and right and left shoulder disorders.  The RO should notify the Veteran and representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


